                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF CALIFORNIA


CURT ALLEN LUNDGREN,                     )   Case No.: 1:18-cv-01033-JDP
                                         )
             Plaintiff,                  )   STIPULATION AND PROPOSED
                                         )   ORDER FOR THE AWARD AND
      vs.                                )   PAYMENT OF ATTORNEY FEES
                                         )   AND EXPENSES PURSUANT TO
ANDREW SAUL,                             )   THE EQUAL ACCESS TO JUSTICE
Commissioner of Social Security,         )   ACT, 28 U.S.C. § 2412(d) AND
                                         )   COSTS PURSUANT TO 28 U.S.C. §
             Defendant.                  )   1920
                                         )
                                         )

      TO THE HONORABLE JEREMY D. PETERSON, MAGISTRATE
JUDGE OF THE DISTRICT COURT:
      IT IS HEREBY STIPULATED, by and between the parties through their
undersigned counsel, subject to the approval of the Court, that Curt Allen
Lundgren be awarded attorney fees in the amount of six thousand dollars
($6,000.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d).
This amount represents compensation for all legal services rendered on behalf of
Plaintiff by counsel in connection with this civil action, in accordance with 28
U.S.C. §§ 1920; 2412(d).
       After the Court issues an order for EAJA fees to Lundgren, the government
will consider the matter of Lundgren's assignment of EAJA fees to Young Cho.
The retainer agreement containing the assignment is attached as exhibit 1.
Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010), the ability to honor the
assignment will depend on whether the fees are subject to any offset allowed under
the United States Department of the Treasury's Offset Program. After the order for
EAJA fees is entered, the government will determine whether they are subject to
any offset.
       Fees shall be made payable to Lundgren, but if the Department of the
Treasury determines that Lundgren does not owe a federal debt, then the
government shall cause the payment of fees, expenses and costs to be made
directly to Law Offices of Lawrence D. Rohlfing, pursuant to the assignment
executed by Lundgren.1 Any payments made shall be delivered to Young Cho.
       This stipulation constitutes a compromise settlement of Lundgren's request
for EAJA attorney fees, and does not constitute an admission of liability on the part
of Defendant under the EAJA or otherwise. Payment of the agreed amount shall
constitute a complete release from, and bar to, any and all claims that Lundgren
and/or Young Cho including Law Offices of Lawrence D. Rohlfing may have
relating to EAJA attorney fees in connection with this action.
      This award is without prejudice to the rights of Young Cho and/or the Law
Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees under
42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
DATE: January 24, 2020           Respectfully submitted,
                                 LAW OFFICES OF LAWRENCE D. ROHLFING
1
 The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
under federal law against the recovery of EAJA fees that survives the Treasury
Offset Program.
                                   /s/ Young Cho
                          BY: __________________
                             Young Cho
                             Attorney for plaintiff Curt Allen Lundgren

DATED: January 24, 2020      McGREGOR W. SCOTT
                             United States Attorney

                                    /s/ Tina Naicker

                             TINA NAICKER
                             Special Assistant United States Attorney
                             Attorneys for Defendant
                             ANDREW SAUL, Commissioner of Social
                             Security (Per e-mail authorization)
                                     ORDER

This agreement is approved as stipulated.


IT IS SO ORDERED.


Dated:     January 28, 2020
                                            UNITED STATES MAGISTRATE JUDGE




No. 204.
